DETAILED ACTION
This Office Action is responsive to communications of application received on 6/4/2021. The disposition of the claims is as follows: claims 1-20 are pending in this application. Claims 1 and 20 are independent claims.
Your application has been assigned to Art Unit 2675. Please be sure to use this Art Unit number on all correspondence to help us route your case and respond to you in a timely fashion.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application number 2020-198467 filed in Japan on 11/30/2020.  Receipts of the subject certified copy of the priority document from participating IP office on 7/13/2021, the requirements of 35 U.S.C. 119(a)-(d) have been met and the priority document is placed into the file.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 6/4/2021 has been considered by the Examiner. A copy which has been signed, initialed and dated is included with the present Office Action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent No. 11,379,962 B2 to Mimura et al.
As to claim 1, Mimura discloses an inspection device (figures 1-2) comprising: 
a processor (image processor 160) configured to 
acquire image information of each of a correct image (master image) and a target image (captured image) as an inspection target (acquire images; column 19, lines 54-56), 
divide each of the correct image and the target image into blocks (divides images into regions; column 19, lines 58-60) and perform alignment for each of the blocks by using the acquired image information (regions alignment; column 29, lines 64-67), and 
set a region including a movement amount of the alignment as a block and detect a defect by collating the correct image and the target image for each block (align regions and determine defects; column 20, lines 1-8).
As to claim 3, Mimura further discloses wherein the processor is configured to further extract edge information of each of the correct image and the target image (S3-S4 of figure 3 and column 12, lines 43-54), and detect the defect by collating the extracted pieces of the edge information of the correct image and the target image with each other (S9 of figure 3).
As to claim 5, Mimura further discloses wherein the processor is configured to change a threshold value for detecting the defect by using the edge information, and detect the defect (defining threshold; column 13, lines 7-19).
As to claim 19, Mimura further discloses an image forming unit that forms an image on a recording medium by using the image information of the correct image generated in advance (image forming device 10 of figure 1); and a reading unit that reads the recording medium on which the image is formed by the image forming unit, to generate the image information of the target image (reading device 20 of figure 1).
As to claim 20, claim 20 is for a non-transitory computer readable medium (115/119 of figure 2) that corresponds to apparatus claim 1. Therefore, it has been analyzed and rejected based on apparatus claim 1 above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7, 15, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 11,379,962 B2 to Mimura et al in view of U.S. Patent Publication No. 2012/0057795 A1 to Konishi.
As to claim 7, Mimura discloses the inspection device as recited in the parent claim. Mimura does not expressly disclose wherein the processor is configured to change the threshold value further by using object information of the correct image.
Konishi, in the same area of image processing, teaches wherein the processor is configured to change the threshold value further by using object information of the correct image (threshold value is changed based on input image type; paragraphs 0081-0082 and 112 of figure 1).
It would have been obvious to a person with ordinary skill in the art before the effective filling date of the claimed invention to have modified Mimura’s inspection device by the teaching of Konishi because it would allow for adjusting of the detection sensitivity based on the master image attribute.
As to claim 15, Mimura discloses the inspection device as recited in the parent claim. Mimura does not expressly disclose wherein the processor is configured to change an extraction threshold value used for extracting the edge information by using object information of the correct image, and extract the edge information.
Konishi, in the same area of image processing, teaches wherein the processor is configured to change an extraction threshold value used for extracting the edge information by using object information of the correct image, and extract the edge information (figure 1 and paragraphs 0079-0081).
It would have been obvious to a person with ordinary skill in the art before the effective filling date of the claimed invention to have modified Mimura’s inspection device by the teaching of Konishi because it would allow for adjusting of the extraction sensitivity based on the master image attribute.
As to claim 17, please see similar rejection to claim 15 above.
As to claim 18, Konishi further disclose wherein the processor is configured to change the extraction threshold value to a value predetermined for each type of object (paragraphs 0081, 0199-0200).
Claim(s) 9, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 11,379,962 B2 to Mimura et al in view of U.S. Patent Publication No. 2006/0082837 A1 to Hiroe et al.
As to claim 9, Mimura further discloses wherein the processor is configured to execute a process of dividing each of the correct image and the target image into blocks, performing alignment for each of the blocks, and setting the region including the movement amount of the alignment as the block, and a process of extracting the edge information (column 19, line 55 – column 20, line 8 and S3 of figure 3).
Mimura does not expressly disclose the processes are executed in parallel.
Hiroe, in the same area of image processing, teaches a plurality of image processing operations are executed in parallel (figure 5 and paragraphs 0086-0087).
It would have been obvious to a person with ordinary skill in the art before the effective filling date of the claimed invention to have modified Mimura’s inspection device by the teaching of Hiroe because it would reduce image processing time and allow the system to run faster.
As to claim 11, please see similar rejection to claim 9 above.
Claim(s) 2, 4, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 11,379,962 B2 to Mimura et al in view of U.S. Patent Publication No. 2015/0078627 A1 to Fukase.
As to claim 2, Mimura discloses the inspection device configured to perform alignment for each block (regions alignment; column 29, lines 64-67). 
Mimura does not expressly disclose wherein the processor is configured to further perform alignment for an entirety of the image before performing the alignment for each block.
Fukase, in the same area of image inspection, teaches performing alignment for an entirety of the master image and the scanned image (S1001-S1003 of figure 10 and paragraphs 0065-0067, 0086-0087).
It would have been obvious to a person with ordinary skill in the art before the effective filling date of the claimed invention to have modified Mimura’s inspection device by the teaching of Fukase because it would allow for the system to align the master image and the scanned image, to perform skew adjustment between the images prior to performing division and alignment of each divided region.
As to claim 4, please see similar rejection to claim 3 above.
As to claim 6, please see similar rejection to claim 5 above.
Claim(s) 8, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 11,379,962 B2 to Mimura et al in view of U.S. Patent Publication No. 2015/0078627 A1 to Fukase and in further view of U.S. Patent Publication No. 2012/0057795 A1 to Konishi.
As to claim 8, please see similar rejection to claim 7 above.
As to claim 16, please see similar rejection to claim 15 above.
Claim(s) 10, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 11,379,962 B2 to Mimura et al in view of U.S. Patent Publication No. 2015/0078627 A1 to Fukase and in further view of U.S. Patent Publication No. 2006/0082837 A1 to Hiroe et al.
As to claim 10, please see similar rejection to claim 9 above.
As to claim 12, please see similar rejection to claim 9 above.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 11,379,962 B2 to Mimura et al in view of U.S. Patent Publication No. 2012/0057795 A1 to Konishi and in further view of U.S. Patent Publication No. 2006/0082837 A1 to Hiroe et al.
As to claim 13, please see similar rejection to claim 9 above.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 11,379,962 B2 to Mimura et al in view of U.S. Patent Publication No. 2015/0078627 A1 to Fukase and in further view of U.S. Patent Publication No. 2012/0057795 A1 to Konishi and in further view of U.S. Patent Publication No. 2006/0082837 A1 to Hiroe et al.
As to claim 14, please see similar rejection to claim 9 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG D TRAN whose telephone number is (571)270-5309. The examiner can normally be reached Monday - Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG D TRAN/Primary Examiner, Art Unit 2675